DETAILED COMMUNICATION

This Office Communication is in reply to Applicant’s response filed December 30, 2020.  

This Office Communication is assigned Paper No. 20210316.  This Paper No. is for reference purposes only.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on December 30, 2020, canceling claims drawn to the elected invention and presenting claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered.  The original claims (claims 1-9) were constructively elected by original presentation since the Applicant has received an action on the merits for the originally presented invention (See 37 CFR 1.142(b) and MPEP § 821.03).

The new/remaining claims (hereafter “invention II”) are not readable on the elected invention (hereafter “invention I”) because (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 


. Claims 1-9 (originally presented and elected), drawn to a method, medium, and system for displaying and advertisement to a moving body by performing statistical processing on the moving body, classified in G06Q 30/0266.
II. Claims 7 and 10-17, drawn to systems and method for determining whether a viewer wants information photographed and making the viewer view the information again, classified in G06Q 30/0254.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are directed to related methods and systems.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j).
 In the instant case, the invention I includes at least “specifying a moving body that moves at a place at which the advertisement to be displayed can be viewed; storing attribute information of the specified moving body; performing statistical processing for the stored attribute information of the moving body; and determining the advertisement to be displayed on the basis of a result of the statistical processing,” (claims 1, 8, and 9), and “distinguishing a gesture performed by a viewer who has viewed the advertisement in a traveling vehicle as a predetermined gesture or distinguishing a voice uttered by the viewer as having a predetermined voice pattern; photographing a scene including the advertisement viewed by the viewer if it is distinguished that the gesture performed by the viewer is the predetermined gesture or if it is distinguished that the voice uttered by the viewer has the predetermined voice pattern; and storing image information of an image in which the photographed scene including the advertisement is imaged and the traveling history information of the vehicle,” (claim 7), which are not required by invention II. 
Invention II includes at least the steps of “determine whether a viewer that views predetermined information wants photographing; photograph a captured image including the predetermined information viewed by the viewer when the viewer that views the predetermined information is determined as wanting photographing; and store the captured image in a memory” (claim 7), and “determine whether a viewer who has viewed predetermined information wants photographing; photograph a captured image including the predetermined information viewed by the viewer when the viewer that views the predetermined information is determined as wanting photographing; and transmit the captured image, and… receive the captured image from the first information apparatus; acquire information relevant to the predetermined information included in the captured image; and perform a process of making the viewer view the predetermined information again based on the information relevant to the predetermined information” (claims 10, 11, and 17), which are not required by invention I.

Accordingly, the inventions as claimed have a materially different design, mode of operation, function, or effect; and they do not encompass overlapping subject matter (i.e., encompass mutually exclusive scope).  Furthermore, there is nothing of record to show them to be obvious variants.  Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: Each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above

Since Applicant has received an action on the merits for the originally presented invention, this invention would be constructively elected by original presentation for prosecution on the merits if the amendments were entered.  Accordingly, claims 10-17 would be withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  In view of the above, the amendment filed January 8, 2019, canceling all claims drawn to the original invention and presenting only claims drawn to an independent and distinct invention is non-responsive (MPEP § 821.03).  The remaining claims are not readable on the elected invention, as discussed above.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, Applicants are given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621